Ox Rbhbaeixg.
Ludelixg, O. J.
In tho former opinion and decree in this case the court fell into tho error of fact of supposing the judgment had been' rendered by the district court organized under the constitution of 1868, and tho court was misled by tire brief of counsel. The fact is, the judg*331ment appealed from was rendered in June, 1867, and the court rendering the judgment had jurisdiction.
The plea of prescription has been filed in this court; and on the application of appellee the case will be demanded to try the plea of prescription.
It is therefore ordered and adjudged that the case be remanded for the purpose of trying the plea of prescription.
Howell, J., recused.